12‐4897‐cv  
Beardslee v. Inflection Energy, LLC                         
                                                
                          United States Court of Appeals
                                 FOR THE SECOND CIRCUIT 
 
                               —————————
                                            
                                August Term, 2013 
                                            
                (Argued: August 22, 2013          Decided: July 31, 2014) 
                                            
                             Docket No. 12‐4897‐cv 
                                           
                               —————————
                                           
   WALTER R. BEARDSLEE, INDIVIDUALLY AND AS CO‐TRUSTEE OF THE DRUSILLA W. 
  BEARDSLEE FAMILY TRUST, ANDREA R. MENZIES, AS CO‐TRUSTEE OF THE DRUSILLA 
      W. BEARDSLEE FAMILY TRUST, JOHN A. BEARDSLEE, AS CO‐TRUSTEE OF THE 
      DRUSILLA W. BEARDSLEE FAMILY TRUST, PHYLLIS L. BENSON, ELIZABETH A. 
    BEARDSLEE, LYNDA B. COCCIA, NATHAN J. DONNELLY, CAROLYN B. DONNELLY, 
     KEVIN P. DONNELLY, ROSE ANN DONNELLY, MARIE S. DONNELLY, WILLIAM J. 
  HANER, JOSEPH HANER, JAMES HANER, MARGARET LAWTON, GLEN MARTIN, LYNN 
   M. MARTIN, JOSEPH E. MCTAMNEY, B. LOUISE MCTAMNEY, BONNIE D. MEAD, R. 
     DEWEY MEAD, WAYNE R. MIDDENDORF, CYNTHIA L. MIDDENDORF, FLOYD E. 
    MOSHER, JR., LESA D. MOSHER, AKA LESA HUNTINGTON, MOUNTAIN PARADISE 
   CLUB NY 31 LLC, JAMES W. REYNOLDS, AS TRUSTEE OF THE JAMES W. REYNOLDS 
    TRUST, MARY A. PFEIL‐ELLIS, KERRY K. ELLIS, PAUL R. SALAMIDA, PAULINE M. 
          SALAMIDA, GARY D. SHAY, BONITA K. SHAY, BRAD A. VARGASON, 
                                            
                                      Plaintiffs‐Counter‐Defendants‐Appellees, 
                                                 
                                        –v.–  
                                            
   INFLECTION ENERGY, LLC, VICTORY ENERGY CORPORATION, MEGAENERGY, INC., 
                                            
                                      Defendants‐Counter‐Claimants‐Appellants. 
                                 —————————
 
B  e  f  o  r  e : 
                      WINTER, WESLEY, AND CARNEY, Circuit Judges. 
 
                                 —————————
                                              
       Appeal from a decision of the United States District Court for the Northern 
District of New York (David N. Hurd, Judge) granting the motion of Appellees 
Walter R. Beardslee, et al., landowners and lessors, for summary judgment, and 
denying the motion for summary judgment of their lessees, Appellants Inflection 
Energy, LLC, Victory Energy Corporation, and Megaenergy, Inc.  The District 
Court concluded that the parties’ oil and gas leases had expired by their terms, 
reasoning that New York State’s regulatory actions did not trigger application of 
the leases’ “force majeure” clauses.  Because this case raises significant and novel 
questions of New York oil and gas law, we certify two questions to the New York 
Court of Appeals for resolution in the first instance. 
        
       QUESTIONS CERTIFIED. 
                                              
                                 —————————
                                              
                                 THOMAS S. WEST, The West Firm, PLLC, Albany, 
                                 N.Y., for Defendants‐Counter‐Claimants‐Appellants 
                                 Inflection Energy, LLC, et al. 
                                  
                                 ROBERT R. JONES (Peter H. Bouman, on the brief), 
                                 Coughlin & Gerhart, LLP, Binghamton, N.Y., for 
                                 Plaintiffs‐Counter‐Defendants‐Appellees Walter R. 
                                 Beardslee, et al.             
                           
                                 WALTER P. LOUGHLIN (Walter A. Bunt, Jr., Bryan 
                                 D. Rohm, on the brief), K&L Gates LLP, New York, 
                                 N.Y., for Amicus Curiae Marcellus Shale Coalition. 
 
 


                                           2 
 
SUSAN L. CARNEY, Circuit Judge:     

      Inflection Energy, LLC (“Inflection”), Victory Energy Corporation 

(“Victory”), and Megaenergy, Inc. (“Mega”) (collectively, the “Energy 

Companies”) appeal from the District Court’s order granting summary judgment 

to Walter and Elizabeth Beardslee and over thirty other landowners (collectively, 

the “Landowners”), and denying summary judgment to the Energy Companies. 

      Starting in 2001, the Landowners entered into certain oil and gas leases 

(the “Leases”) with the Energy Companies, granting the Energy Companies 

specified rights to extract oil and gas underlying the Landowners’ real property 

(the “Properties”) in the Southern Tier of New York State.  Each of the Leases has 

an initial primary term of five years and provided for a secondary term that, once 

triggered, would last “as long thereafter as the said land is operated by Lessee in 

the production of oil or gas.”  App’x 32 ¶ 1.    

      The Energy Companies failed to produce oil and gas from the Properties 

within the Leases’ primary terms, and thereafter, in 2012, the Landowners filed 

this action seeking a declaration that the Leases had expired.  The Energy 

Companies counterclaimed for a declaration to the contrary.  They argued that 

each Lease was extended by operation of a purported force majeure clause, 

triggered (they argued) by New York State’s de facto moratorium (the 
                                           3 
 
“Moratorium”) on the use of horizontal drilling and high‐volume hydraulic 

fracturing (“HVHF”).   

       The District Court ruled in favor of the Landowners and declared that the 

Leases had expired.  Beardslee v. Inflection Energy, LLC, 904 F. Supp. 2d 213 

(N.D.N.Y. 2012) (Hurd, Judge).1  The Energy Companies timely appealed.   

       For the reasons discussed below, we conclude that this case turns on 

significant and novel issues of New York law concerning the interpretation of oil 

and gas leases, a legal field that is both relatively undeveloped in the State and of 

potentially great commercial and environmental significance to State residents 

and businesses.  Accordingly, we certify two pivotal questions of New York law 

to the New York Court of Appeals, requesting its consideration of these 

questions in the first instance.  

                                      BACKGROUND 

       1.     The Oil and Gas Leases 

       This action concerns rights of access to the important natural resources 

underlying land in Tioga County, New York.2  Located in the Southern Tier of 


       1  The District Court reached the same conclusion with regard to other New York State oil 
and gas leaseholds in a case presenting closely parallel facts.  Aukema v. Chesapeake Appalachia, 
LLC, 904 F. Supp. 2d 199 (N.D.N.Y. 2012) (Hurd, Judge.).  
        
       2 The facts are drawn in part from the District Court opinion, with other sources and 

                                                4 
 
New York and bordering Pennsylvania, Tioga County sits on the Marcellus 

Shale, “a black shale formation extending deep underground from Ohio and 

West Virginia northeast into Pennsylvania and southern New York.”3  The 

formation as a whole is estimated to contain up to 489 trillion cubic feet of 

natural gas — an energy resource of enormous potential.4  The formation has 

been characterized in recent years as offering “one of the most significant 

opportunities for domestic natural gas development in many years.”5 

       Beginning in 2001, the Landowners separately entered into the oil and gas 

Leases with Victory, granting Victory certain rights to extract oil and gas 

resources underlying the Properties.6  For a nominal annual fee or, if drilling 

commenced, the right to receive a royalty on gross proceeds related to oil and 

gas extracted and sold, Victory acquired “the rights of drilling, producing, and 


contested issues noted as necessary.  
          
         3 Marcellus Shale: The Environmental Review Process for Natural Gas Exploration in the 

Marcellus Shale, N.Y. STATE DEP’T OF ENVTL. CONSERV., 
http://www.dec.ny.gov/energy/46288.html (last visited July 29, 2014) (the “2012 DEC Report”).   
          
         4 Id.  According to estimates published in the 2012 DEC Report, New York State’s natural 

gas usage rate in 2012 (for comparison) was approximately 1.1 trillion cubic feet.  Id. 
          
         5 George A. Bibikos & Jeffrey C. King, A Primer on Oil and Gas Law in the Marcellus Shale 

States, 4 TEX. J. OIL GAS & ENERGY L. 155, 156 (2008‐2009) (footnote omitted). 
          
         6 The Leases were entered into by individuals, married couples acting jointly, and 

trustees acting on behalf of trusts.  
          
                                                5 
 
otherwise operating for oil and gas and their constituents” during the lease term.  

App’x 32.  It undertook no obligation, however, to drill.   

       Victory shared its leasehold interests with Mega.  In July 2010, Inflection 

assumed from Mega the operational rights and responsibilities under most of the 

Leases.7   

       Each of the Leases contains an identical “habendum clause.”8  This clause 

establishes the period during which the Energy Companies may exercise the 

drilling rights granted by the Lease.  The Leases’ habendum clauses contain both 

a five‐year “primary term,” and an option for a “secondary term.”9  Each clause 

provides:   

              It is agreed that this lease shall remain in force for a primary 
              term  of  FIVE  (5)  years  from  the  date  hereof  and  as  long 
              thereafter  as  the  said  land  is  operated  by  Lessee  in  the 
              production of oil or gas.   


       7   Inflection did not assume operational rights to the Leases entered into by the 
Beardslees, see Beardslee, 904 F. Supp. 2d. at 217, but this factual variation does not affect our 
analysis. 
         
        8 A habendum clause, which is “typically found in standard oil and gas leases” such as 

those at issue here, is used to “fix the duration of such a lease.”  Wiser v. Enervest Operating, 
L.L.C., 803 F. Supp. 2d 109, 113 n.3 (N.D.N.Y. 2011).  These clauses typically “establish a definite 
(or primary) term in which the lessee [is] permitted to develop [] property, with an option for an 
indefinite secondary term permitting the lessee to reap the long‐term value and return on the 
money spent developing the property during the primary term.”  Id. at 118. 

       9  Some of the Leases were extended for additional five‐year primary terms, Beardslee, 904 
F. Supp. 2d at 217, but the extension does not alter the operative legal analysis. 
        
                                                 6 
 
App’x 32 ¶ 1. 

       In addition, each Lease contains what the parties refer to as a force majeure 

clause, which speaks to delays and interruptions in drilling.  That clause 

provides, in relevant part: 

         If and when drilling . . . [is] delayed or interrupted . . . as a 
         result  of  some  order,  rule, regulation  .  . .  or  necessity  of the 
         government,  or  as  the  result  of  any  other  cause  whatsoever 
         beyond  the  control  of  Lessee,  the  time  of  such  delay  or 
         interruption shall not be counted against Lessee, anything in 
         this  lease  to  the  contrary  notwithstanding.    All  express  or 
         implied covenants of this lease shall be subject to all Federal 
         and State Laws, Executive Orders, Rules or Regulations, and 
         this  lease  shall  not  be  terminated,  in  whole  or  in  part,  nor 
         Lessee  held  liable  in  damages  for  failure  to  comply 
         therewith, if compliance is prevented by, or if such failure is 
         the result of any such Law, Order, Rule or Regulation.   
          
App’x 33 ¶ 6.10 
 
     2.     Applicable State Statutory Law and Regulatory Actions 

       Article 23 of the New York Environmental Conservation Law, “Mineral 

Resources,” governs oil and gas production in the State of New York.  N.Y. Envtl. 



       10  Although the parties refer to this clause as a “force majeure clause,” it is not designated 
as such in the Leases and may be amenable to other labels.  Cf. BLACK’S LAW DICTIONARY 718 
(9th ed. 2009) (defining a force majeure clause as a “contractual provision allocating the risk of 
loss if performance becomes impossible or impracticable, esp. as a result of an event or effect 
that the parties could not have anticipated or controlled”).  Because both parties refer to this 
clause as a force majeure clause, however, we continue to do so here for ease of reference.  Our 
use of the phrase “force majeure” should not be understood as an affirmation of the 
characterization’s substance.  
                                                   7 
 
Conserv. Law § 23‐0101 et seq.  Article 8 of the New York Environmental 

Conservation Law, “Environmental Quality Review,” governs how state 

agencies address the environmental effects of their actions, including their 

actions with respect to oil and gas production.  N.Y. Envtl. Conserv. Law § 8‐

0101 et seq.  Enacted in 1975 and codified in Article 8, the State Environmental 

Quality Review Act (“SEQRA”) “represents an attempt to strike a balance 

between social and economic goals and concerns about the environment.”  Matter 

of Jackson v. N.Y. State Urban Dev. Corp., 67 N.Y.2d 400, 414 (1986).  SEQRA 

requires that New York State agencies “prepare, or cause to be prepared . . . an 

environmental impact statement [‘EIS’] on any action . . . which may have a 

significant effect on the environment.”  N.Y. Envtl. Conserv. Law. § 8‐0109(2).  

When “separate actions hav[e] generic or common impacts,” regulations issued 

pursuant to SEQRA permit agencies to prepare a “generic EIS” (“GEIS”) 

assessing the environmental impacts of those actions.  N.Y. Comp. Codes R. & 

Regs. tit. 6, § 617.10(a)(3).  If, after issuing a GEIS, an agency proposes to take 

actions not addressed by the GEIS but that might significantly and adversely 

affect the environment, it must prepare either a supplemental GEIS (“SGEIS”) or 

a site‐specific EIS.  Id. § 617.10(d)(4). 



                                             8 
 
       In 1992, the New York State Department of Environmental Conservation 

(the “Department” or “DEC”) issued a GEIS that addressed the environmental 

impact of conventional drilling techniques then in use.11  The 1992 GEIS 

described “water‐gel fracs” as the most common “stimulation technique” then 

employed to derive gas from the shale formation.  That technique required using 

approximately “twenty to eighty thousand gallons of fluid” in a stimulation 

operation.  1992 GEIS at 9‐26.  

       More recently, however, the techniques available for extracting gas have 

undergone a dramatic transformation as high‐volume hydraulic fracturing 

combined with horizontal drilling has become feasible.  HVHF — also commonly 

known as “fracking” — is “an unconventional drilling technology which 

involves the injection of more than a million gallons of water, sand, and 

chemicals at high pressure down and across into horizontally drilled wells as far 

as 10,000 feet below the surface.”  Beardslee, 904 F. Supp. 2d at 216 n.4.  “The 

pressurized mixture causes the rock layer . . . to crack . . . . [and the] gas to flow 




       11 Generic Envtl. Impact Statement on Oil, Gas, and Solution Mining Regulatory Program 
(GEIS), N.Y. STATE DEP’T OF ENVTL. CONSERV., (1992) 9‐26, available at 
ftp://ftp.dec.state.ny.us/dmn/download/geismaster.pdf (last visited July 29, 2014) (the “1992 
GEIS”). 

                                                9 
 
into the well.”  Id.; see generally Wallach v. Town of Dryden, __ N.Y.3d __, 2014 WL 

2921399 (N.Y. June 30, 2014).   

       The technological development, not surprisingly, was accompanied by 

increased interest in obtaining permits for the combined use of horizontal 

drilling and HVHF.  On July 23, 2008, in response to these paired developments, 

then‐Governor David Paterson directed the Department to update and 

supplement the 1992 GEIS (the “2008 Directive”).  He instructed the DEC to 

“ensure that it is suitable to address potential new environmental impacts from 

drilling, including horizontal drilling in Marcellus shale formations.”12  The 

Energy Companies allege that this 2008 Directive marked the beginning of the 

Moratorium.13   

       Over one year later, on September 30, 2009, the Department issued a draft 

Supplemental GEIS (the “Draft SGEIS”), which quickly received extensive public 

comment and generated vigorous controversy.14  On December 13, 2010, 


       12  Memorandum filed with New York State Senate Bill Number 8169‐A (July 21, 2008), 
available at http://iarchives.nysed.gov/dmsBlue/viewImageData.jsp?id=172078 (last visited July 
29, 2014). 
         
        13 The New York Court of Appeals recently acknowledged the existence of a moratorium 

on “high‐volume hydraulic fracturing combined with horizontal drilling.”  Wallach, 2014 WL 
2921399, at n.1. 
         
        14 Draft SGEIS on the Oil, Gas and Solution Mining Regulatory Program (September 2009), 

N.Y. STATE DEP’T OF ENVTL. CONSERV., available at http://www.dec.ny.gov/energy/58440.html 
                                              10 
 
Governor Paterson issued Executive Order No. 41, entitled “Requiring Further 

Environmental Review of High‐Volume Hydraulic Fracturing in the Marcellus 

Shale” (the “2010 Order”).  N.Y. Comp. Codes R. & Regs. tit. 9, § 7.41.  In the 2010 

Order, the Governor observed that “tens of thousands of citizens, landowners, 

local governments, [and] large and small businesses . . . have expressed their 

heartfelt support for or opposition to the new technology.”  Id.  He instructed the 

DEC to revise the Draft SGEIS and address “comprehensively the environmental 

impacts associated with high‐volume hydraulic fracturing combined with 

horizontal drilling” in a prescribed timeframe.  Id.  He further “recogniz[ed] that, 

pursuant to SEQRA, no permits [could] be issued” by the State before “the 

completion of a Final SGEIS.”  Id.   

        In response to these developments, Inflection sent notices of extension to 

the Landowners, asserting that New York’s regulatory actions constituted a force 

majeure event under the Leases, extending the Lease terms.  On September 7, 

2011, the Department released a Revised Draft SGEIS.  That day, it also issued a 

press release informing the public that “[n]o permits for [HVHF] will be issued 

until the SGEIS is finalized and [the Department] issues the required Findings 




(last visited July 29, 2014).  
                                          11 
 
Statement.”  App’x 158.  As of this writing, the Department has yet to release a 

Final SGEIS.   

      3.     Prior Proceedings 

      On February 8, 2012, the Landowners filed this declaratory judgment 

action in the United States District Court for the Northern District of New York.  

They subsequently sought summary judgment on their claims, alleging that the 

Energy Companies did not drill any wells on the Properties since entering into 

the Leases, and that the Leases had therefore expired at the end of their five‐year 

primary terms.  According to the Landowners, the Energy Companies could 

have acquired permits that would allow drilling on the Properties during the 

primary terms using the conventional drilling methods described in the 1992 

GEIS.  They argued that nothing precluded the Energy Companies from 

performing any obligation under the Leases — to the extent there was any 

obligation to drill at all.  Finally, they argued that, in any event, the habendum 

clauses could not be modified by operation of the force majeure clause, even if the 

Moratorium was correctly classified as a force majeure event.  The Landowners 

therefore sought a declaration that the Leases had expired. 

      The Energy Companies cross‐moved for summary judgment, arguing 

primarily that the Moratorium instituted by the Governor’s 2008 Directive  
                                         12 
 
prevented them from using the combination of horizontal drilling and HVHF 

that they characterized as the only “commercially viable” method of drilling in 

the Marcellus Shale during the Leases’ primary terms.15  Therefore, they 

contended, the Moratorium constituted a force majeure event; it modified the 

habendum clause, and it worked to extend the Leases’ primary terms until the 

State lifted the Moratorium, whenever that might be.   

       On November 15, 2012, the District Court granted summary judgment to 

the Landowners, declaring all of the Leases expired.  The court found that the so‐

called force majeure clause was not triggered by the Moratorium and did not 

extend the Leases.  It declined to rule on whether a force majeure event occurred, 

explaining that even if it did, the force majeure clause would have no effect on the 

habendum clause and the Lease terms.  It reasoned that the “invocation of a force 

majeure clause to relieve [the Energy Companies] from their contractual duties is 

unnecessary,” because the Leases simply provide the Energy Companies with 

the option — rather than the obligation — to drill.  Beardslee, 904 F. Supp. 2d at 

220.  It also concluded that Governor Paterson’s 2008 Directive did not frustrate 

the purpose of the Leases, because the Energy Companies could drill using 


       15 Although the Energy Companies rely on “commercial viability” as a critical factor in 
their analysis, they offer no definition of the phrase or the measure of either cost or profitability 
that they envision the phrase to convey. 
                                                 13 
 
conventional methods.  Id. at 221.  While acknowledging that the Energy 

Companies adduced evidence supporting their position that HVHF was 

currently the only “commercially viable” method of drilling and production in 

the Marcellus Shale, the court found that “mere impracticality” was not enough 

to trigger the force majeure clause and extend the Lease terms.  Id. at 220 (internal 

quotation marks and alteration omitted). 

       The Energy Companies appeal. 

                                           DISCUSSION16 

       1.      Standard for Certification  

       Second Circuit Local Rule 27.2 provides a means by which our Court may 

certify questions of New York law to the New York Court of Appeals.  The 

regulations of the New York Court of Appeals permit that Court, in its 

discretion, to entertain dispositive questions certified to it for resolution.  

“Certified questions must be ‘determinative questions’ that are ‘involved in a 

case pending before [us] for which no controlling precedent of the Court of 

Appeals exists.’”  In re Thelen LLP, 736 F.3d 213, 224 (2d Cir. 2013) (citing N.Y. 

Comp. Codes R. & Regs. tit. 22, § 500.27(a); N.Y. Const. Art. 6, § 3(b)(9)).   



       16 We review a district court’s grant of summary judgment de novo.  Isabella v. Koubek, 733 
F.3d 384, 387 (2d Cir. 2013).   
                                                14 
 
      “We have deemed certification appropriate where state law is not clear 

and state courts have had little opportunity to interpret it, where an unsettled 

question of state law raises important issues of public policy, where the question 

is likely to recur, and where the result may significantly impact a highly 

regulated industry.”  Cruz v. TD Bank, N.A., 711 F.3d 261, 267‐68 (2d Cir. 2013) 

(internal quotation marks omitted).  Before we may certify, however, we make 

three inquiries: “(1) whether the New York Court of Appeals has addressed the 

issue and, if not, whether the decisions of other New York courts permit us to 

predict how the Court of Appeals would resolve it; (2) whether the question is of 

importance to the state and may require value judgments and public policy 

choices; and (3) whether the certified question is determinative of a claim before 

us.”  Barenboim v. Starbucks Corp., 698 F.3d 104, 109 (2d Cir. 2012). 

      2.      Application  

      Under New York law, “[o]il [and gas] leases or contracts stand on an 

entirely different basis from any other leasehold agreements.”  Conkling v. 

Krandusky, 127 A.D. 761, 766, 112 N.Y.S. 13 (4th Dep’t 1908).  Oil and gas leases 

are entered into “in the context of a highly technical industry, which employs 

distinct terminology used by those in the business.”  Wiser v. Enervest Operating, 

L.L.C., 803 F. Supp. 2d 109, 117 (N.D.N.Y. 2011).  Currently, however, there is a 
                                          15 
 
“dearth of authority in New York relating to oil and gas leases” such as those 

now at issue.  Id.  Thus, although this case turns on questions of contract 

interpretation that may not be the typical material for certification, because the 

dispute arises in a relatively underdeveloped area of law and because it 

implicates matters of public policy integral to the economic and environmental 

wellbeing of the State of New York, we certify the following questions to the 

New York Court of Appeals, based on the motion for summary judgment and 

accompanying submissions:  First, whether, in the context of an oil and gas lease, 

the State’s Moratorium amounted to a force majeure event; and second, if so, 

whether the force majeure clause modifies the habendum clause and extends the 

primary terms of the Leases.  We explain below why these questions admit of no 

clear answer under New York law, and why they warrant certification.         

             a.    Was the Moratorium a force majeure event? 

      Virtually every Lease was executed more than five years before the 

Landowners brought suit in 2012.  The Energy Companies never drilled on any 

of the Landowners’ Properties, let alone produced oil or gas.  Absent some 




                                         16 
 
exception or modification to the primary terms in the habendum clauses, 

therefore, each Lease had expired by 2012.17  

       The first issue, then, is whether the Moratorium qualified as a force majeure 

event.  The force majeure clause provides, in relevant part, that when an “order, 

rule, regulation, requisition or necessity of the government,” or “other cause” 

that is “beyond the control of Lessee” causes “delay or interruption” of “drilling 

or other operations” under the Lease, “the time of such delay or interruption 

shall not be counted against Lessee, anything in this lease to the contrary 

notwithstanding.”  App’x 33 ¶ 6.   

         Determining whether the Moratorium was a force majeure event under the 

Leases requires examination of whether regulatory actions barring 

“commercially viable” drilling — but not all drilling — can constitute such an 

event.  The Energy Companies allege and Landowners do not seriously dispute 

that the combined use of HVHF and horizontal drilling is currently the only 

“commercially viable” — read “profitable” — method of drilling in the Marcellus 

Shale.  But the Leases — almost all of which appear to have been executed before 


       17 The parties do not address whether, when the Governor issued the July 23, 2008 
Directive, the five‐year primary terms of those Leases that were executed before July 23, 2003, 
had already expired.  We do not address that question here, because there is no dispute that 
certain Leases — that is, those signed after July 23, 2003, and those whose primary terms had 
been extended by agreement of the parties — were still in effect as of July 23, 2008. 
                                               17 
 
current fracking methods were fully developed — do not explicitly note the type 

of drilling they permit.  Nor do they excuse the Energy Companies from paying 

rent during the primary period if drilling produces nothing, or from paying 

royalties if the royalties due pale in comparison to those that might be derived 

from a fracked well.18  Nevertheless, the Energy Companies argue that the 

purpose of every oil and gas lease, including theirs, is to achieve paying 

production, and that requiring them (in effect) to drill at a loss would violate the 

implied covenant of good faith and fair dealing that New York law 

acknowledges.  See 3 Howard R. Williams & Charles J. Meyers, OIL AND GAS LAW 

§ 604.5 (abridged ed. 1984) (“[T]he objective of the [oil and gas] lease is not 

merely to have oil or gas flow from the ground but to obtain production that is 

commercially profitable to both parties.”); LaBarte v. Seneca Res. Corp., 285 A.D.2d 

974, 975 (4th Dep’t 2001) (“[E]very contract contains an implied covenant of good 

faith and fair dealing.”). 




       18 The Landowners allege that several wells are operating in the Marcellus Shale using 
conventional drilling methods.  They do not address, however, and the record does not reflect, 
whether those wells are profitable.  The Energy Companies argue that the Landowners’ proof 
that conventional well‐drilling permits were available is inadequate, but they appear to dispute 
only the profitability of drilling in the Marcellus Shale using conventional techniques, rather 
than the availability of permits to drill using conventional techniques in that region. 
        
                                               18 
 
       Where the Lease contains no express requirement or condition that drilling 

be profitable, however, and when conventional well‐drilling and other oil and 

gas “operations” appear still to be possible, the Moratorium might not be a force 

majeure event.  Generally speaking, in New York, a force majeure clause must 

“specifically include[] the event that actually prevents a party’s performance” in 

order to excuse that performance.  Kel Kim Corp. v. Central Mkts., Inc., 70 N.Y.2d 

900, 902‐03 (1987).  As described above, the Leases contain no “commercial 

viability” term.  Reading such a term into the Leases as the Energy Companies 

propose might therefore violate New York law while encumbering the 

Landowners’ Properties indefinitely.19  Given the dearth of New York authority 

in the context of oil and gas leases, we are reluctant to proceed without further 

guidance from the Court of Appeals. 

               b.      Does the force majeure clause modify the habendum clause? 
 
       Our reluctance to address whether the Moratorium qualifies as a force 

majeure event is compounded by a further, and in some respects more 

fundamental question: whether this force majeure clause modifies the primary 

term set by the habendum clause.   

       19  In a parallel suit, the same District Court rejected a similar argument by other lessees 
that the Moratorium was a force majeure event because it prevented drilling in the Marcellus 
Shale in a “commercially practicabl[e] manner.”  See Aukema, 904 F. Supp. 2d at 210.  The parties 
withdrew their appeal of that decision in September 2013.   
                                                19 
 
      The habendum clause provides that the Lease “shall remain in force” for 

the five‐year primary term and “as long thereafter as the said land is operated by 

Lessee in the production of oil or gas.”  App’x 32 ¶ 1.  The force majeure clause 

provides that if drilling is “delayed or interrupted” for an enumerated reason, 

“the time of such delay or interruption shall not be counted against the Lessee, 

anything in this lease to the contrary notwithstanding.”  App’x 33 ¶ 6 (emphasis 

added).  It is unclear whether, under New York law, this clause modifies the 

primary term of the habendum clause when the habendum clause is not 

expressly made subject to the other terms of the Lease. 

      The parties have directed us to no New York case that addresses the 

relationship between a habendum clause and a force majeure clause in an oil and 

gas lease.  One federal court, applying New York law, predicted, “[W]here . . . 

the language of the habendum clause clearly makes that provision ‘subject to’ 

other provisions in the agreement, . . . the life of the lease may be subject to 

modification.”  Wiser, 803 F. Supp. 2d at 121.  Other jurisdictions that have 

addressed this issue provide some additional guidance.  For example, one 

California court determined that a force majeure event did not modify the primary 

term of a lease.  First, it interpreted an oil and gas lease as “both a conveyance 

and a contract.”  San Mateo Cmty. Coll. Dist. v. Half Moon Bay Ltd. P’ship, 65 Cal. 
                                          20 
 
App. 4th 401, 409 (Cal. Ct. App. 1998).  The San Mateo court explained, “The 

conveyancing elements are the granting and habendum clauses, and the 

contractual elements include the provisions that pertain to the lessee’s 

obligations with respect to exploring, drilling, and producing operations.”  Id.  

Then, it followed the “long‐established rule” of California law that 

              any  language  in  a  deed,  subsequent  to  the  granting  and 
              habendum  clauses,  may  not  modify,  cut  down  or  control 
              those  clauses  unless  such  clauses  [granting  and  habendum] 
              incorporate the additional language by express reference.   

Id. at 412 (internal quotation marks omitted).  That court thus found that — in 

part because the habendum clause did not expressly incorporate the force majeure 

clause — the force majeure clause at issue did not modify the habendum clause.  

Id.   

         It is undisputed that the habendum clause in this case contains no such 

language.  The Landowners therefore claim that the primary terms of the Leases 

are unaffected by the force majeure clause.20   




          The Energy Companies argue that the Landowners’ interpretation of the Leases 
         20

renders meaningless the force majeure clause’s phrase, “the time of such delay or interruption 
shall not be counted against Lessee.”  The Landowners counter that the clause retains force, 
because it would apply during the Leases’ secondary terms, when the Energy Companies have 
an “obligation to operate in the production of oil or gas” to prevent the Leases from 
terminating.  Appellees’ Br. 48.  We leave the resolution of that question to the Court of 
Appeals. 
                                               21 
 
      The Energy Companies contend, however, that it is irrelevant that the 

habendum clause does not make itself subject to the other Lease terms because 

the force majeure clause applies, “anything in this lease to the contrary 

notwithstanding.”  App’x 33 ¶ 6.  Under New York contract law, “clauses similar 

to the phrase ‘notwithstanding any other provision’ trump conflicting contract 

terms.”  Bank of N.Y. v. First Millennium, Inc., 607 F.3d 905, 917 (2d Cir. 2010) 

(alteration omitted).  The Energy Companies thus argue that the force majeure 

clause modifies the habendum clause, regardless of the absence of any “subject 

to” language in the habendum clause.  Indeed, in San Mateo, the court suggested 

that if the force majeure clause contained language purporting to modify the 

habendum clause itself, then the case may have come out differently.  65 Cal. 

App. 4th at 412‐13.    

      New York law offers no guidance on whether a force majeure event would 

extend the primary terms of the Leases.  Given the importance of this issue and 

the likelihood that it will recur in other cases involving similar oil and gas leases, 

we think it prudent to leave this issue to the New York Court of Appeals. 

       

       



                                          22 
 
             c.      Certification of these two questions to the New York Court 
                     of Appeals   
       
      As noted above, before we may certify, we make three inquiries: 

“(1) whether the New York Court of Appeals has addressed the issue and, if not, 

whether the decisions of other New York courts permit us to predict how the 

Court of Appeals would resolve it; (2) whether the question is of importance to 

the state and may require value judgments and public policy choices; and 

(3) whether the certified question is determinative of a claim before us.”  

Barenboim, 698 F.3d at 109.   

      In our view, the two questions that we certify satisfy all three inquiries.  

First, the New York Court of Appeals has not decided the questions before us.  

Nor has any New York state case of which we are aware resolved these issues.  

See George A. Bibikos & Jeffrey C. King, A Primer on Oil and Gas Law in the 

Marcellus Shale States, 4 TEX. J. OIL GAS & ENERGY L. 155, 191 (2008‐2009) (“New 

York presents essentially a blank slate as to all significant oil and gas lease 

issues.”).  Second, these questions are of great importance to the State of New 

York.  There is substantial interest in the use of HVHF in the Marcellus Shale, 

and — in addition to the Landowners in this case — many New York 

landowners could be affected by this ruling, both as to currently effective leases 


                                          23 
 
and as to leases that may be entered into in the future.  And finally, the certified 

questions are determinative of the claims in this case.  The Court’s answer to our 

certified questions would resolve (1) whether the State’s Moratorium was a force 

majeure event; and (2) whether the Energy Companies may invoke the force 

majeure clause to extend the primary terms of the Leases, thus determining 

whether the Leases have or have not expired.   

       We therefore find that each factor weighs in favor of certifying these 

questions to the New York Court of Appeals. 

                                  CONCLUSION 

       We certify the following questions to the New York Court of Appeals 

based on the motion for summary judgment and accompanying submissions: 

    1. Under New York law, and in the context of an oil and gas lease, did the 

       State’s Moratorium amount to a force majeure event? 

    2. If so, does the force majeure clause modify the habendum clause and extend 

       the primary terms of the leases? 

       We invite the New York Court of Appeals to expand, alter, or reformulate 

those questions as it deems appropriate.  

       It is hereby ORDERED that the Clerk of the Court transmit to the Clerk of 

the New York Court of Appeals a certificate in the form attached, together with a 
                                           24 
 
copy of this Opinion and a complete set of the briefs, appendices, and record 

filed by the parties in this Court.  This panel will retain jurisdiction to decide the 

case once we have had the benefit of the views of the New York Court of 

Appeals or once that Court declines to accept certification.  

                                      CERTIFICATE 

      We hereby certify the foregoing questions to the New York Court of 

Appeals pursuant to Second Circuit Local Rule 27.2 and New York Compilation 

of Codes, Rules, and Regulations, title 22, section 500.27(a). 




                                          25